Case 1:20-cv-00036-HYJ-SJB ECF No. 82-1, PageID.959 Filed 07/31/20 Page 1 of 3




                           EXHIBIT 1
Case 1:20-cv-00036-HYJ-SJB ECF No. 82-1, PageID.960 Filed 07/31/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

              Plaintiff,                               Case No.: 1:20-cv-00036
       v.                                              Hon. Judge Paul L. Maloney
                                                       Magistrate Judge Sally J. Berens
KENT COUNTY, et al.,

               Defendants.
_____________________________________________________/
BUCKFIRE LAW FIRM             CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)   Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff        LL.M. (P37603)
29000 Inkster Road, Suite 150 Devlin Scarber (P64532)
Southfield, MI 48034          Attorney for Corizon Defendants
Direct (248) 234-9828         1441 West Long Lake Rd., Suite 310
(248) 569-4646                Troy, MI 48098
(248) 569-6737 (fax)          (248) 644-6326
Jennifer@buckfirelaw.com      rchapman@chapmanlawgroup.com
                              dscarber@chapmanlawgroup.com
VARNUM LLC
Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537
Tteagle@varnum.com

_____________________________________________________/


                       FIRST AMENDED CASE MANAGEMENT ORDER

       Upon Counsels’ Stipulation for First Amendment to the Case Management Order, due to

scheduling conflicts and the number of witnesses to be deposed, the volume of documents

requested and produced, technical issues with ESI, and general COVID-19 concerns causing

delays, stating that an amendment to the Case Management Order is necessary, and the Court

otherwise being advised in the premises;
    Case 1:20-cv-00036-HYJ-SJB ECF No. 82-1, PageID.961 Filed 07/31/20 Page 3 of 3




           IT IS HEREBY ORDERED that the Case Management Order shall be amended as follows:

EVENT                                CURRENT DATE                    NEW DATE
Motion to Join Parties or Amend August 15, 2020                      September 15, 2020
Pleadings
Expert Disclosure (Rule 26(a)(2)(A)) Plaintiff: August 31, 2020      Plaintiff: September 30, 2020
                                     Defendant: September 15, 2020   Defendant: October 15, 2020
Expert Reports (Rule 26(a)(2)(B))    Plaintiff: October 31, 2020     Plaintiff: November 30, 2020
                                     Defendant: November, 30 2020    Defendant: December 31, 2020
Completion of Discovery              February 28, 2021               February 28, 2021
Dispositive Motions                  March 31, 2021                  March 31, 2021
Settlement Conference                October 27, 2021 at 2:00 p.m.   October 27, 2021 at 2:00 p.m.
Final Pretrial Conference            November 8, 2021 at 9:00 a.m.   November 8, 2021 at 9:00 a.m.
ADR to Take Place on or Before       March 31, 2021                  March 31, 2021
Trial Date                           November 30, 2021 at 8:45       November 30, 2021 at 8:45 a.m.
                                     a.m.


                                                         _________________________
                                                         United States Magistrate Judge
